EXHIBIT 10.1
 
PLACEMENT AGENCY AGREEMENT
 
February 22, 2013
 
Ladenburg Thalmann & Co. Inc.
4400 Biscayne Blvd
14th Floor
Miami, Florida 33137


Ladies and Gentlemen:
 
Introduction.  Subject to the terms and conditions herein (this “Agreement”),
Oxygen Biotherapeutics, Inc., a Delaware corporation (the “Company”), hereby
agrees to sell up to an aggregate of $2,100,000 of registered and unregistered
securities (the “Securities”) of the Company, including, but not limited to,
shares (the “Shares”) of the Company’s Series B-1 Convertible Preferred Stock,
par value $0.0001 per share, and Series B-2 Convertible Preferred Stock, par
value $0.0001 per share (collectively, the “Preferred Stock”), shares of the
Company’s Common Stock, par value 0.0001 per share underlying such Preferred
Stock (the “Conversion Shares”), Common Stock purchase warrants (the
“Warrants”), and shares of Common Stock underlying the Warrants (the “Warrant
Shares,” and, together with the Preferred Stock, Conversion Shares, and
Warrants, the “Securities”) directly to various investors (each, an “Investor”
and, collectively, the “Investors”) through Ladenburg Thalmann & Co. Inc., as
placement agent (“Ladenburg” or the “Placement Agent”).   The Placement Agent
may retain other brokers or dealers to act as sub-agents or selected-dealers on
its behalf in connection with the Offering (as defined below).
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1. Agreement to Act as Placement Agent.
 
(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities from time
to time pursuant to the Company's registration statement on Form S-3 (File
No.333-165733) (the “Registration Statement”) and/or pursuant to exemption from
the registration requirements of Section 5 of the Securities Act contained in
Section 4(a)(2) thereof and/or Regulation D thereunder, with the terms of such
offering (the “Offering”) to be subject to market conditions and negotiations
between the Company and the prospective Investors.  The Placement Agent will act
on a reasonable best efforts basis and the Company agrees and acknowledges that
there is no guarantee of the successful placement of the Securities, or any
portion thereof, in the prospective Offering.  Under no circumstances will the
placement Agent or any of its “Affiliates” (as defined below) be obligated to
underwrite or purchase any of the Securities for its own account or otherwise
provide any financing.  The Placement Agent shall act solely as the Company’s
agent and not as principal.  The Placement Agent shall have no authority to bind
the Company with respect to any prospective offer to purchase Securities and the
Company shall have the sole right to accept offers to purchase Securities and
may reject any such offer, in whole or in part.  Subject to the terms and
conditions hereof, payment of the purchase price for, and delivery of, the
Securities shall be made at one or more closings (each a “Closing” and the date
on which each Closing occurs, a “Closing Date”).  As compensation for services
rendered, on each Closing Date, the Company shall pay to the Placement Agent the
fees and expenses set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
(i) A cash fee equal to 7% of the gross proceeds received by the Company from
the sale of the Securities at the closing of the Offering (the “Closing”).
 
(ii) Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also
agrees to reimburse Ladenburg’s expenses, but in no event more than the lesser
of 1% of the gross proceeds in the Offering or $50,000 (provided, however, that
such expense cap in no way limits or impairs the indemnification and
contribution provisions of this Agreement).  Such reimbursement shall be payable
immediately upon (but only in the event of) a Closing of the Offering.
 
(b) The term of the Placement Agent's exclusive engagement will be until the
earlier of (i) two (2) months from the date hereof or (ii) completion of the
Offering (the “Exclusive Term”);  provided, however, that a party hereto may
terminate the engagement with respect to itself at any time upon 10 days written
notice to the other parties.   Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in the
indemnification provisions will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
1 hereof and which are permitted to be reimbursed under FINRA Rule
5110(f)(2)(D), will survive any expiration or termination of this
Agreement.  Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).
 
Section 2. Representations, Warranties and Covenants of the Company.  The
Company hereby represents, warrants and covenants to the Placement Agent as of
the date hereof, and as of each Closing Date, as follows:
 
(a) Securities Law Filings.  The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act of 1933, as amended (the “Securities Act”), which was filed on
March 26, 2010 and declared effective on April 14, 2010 for the registration of
the Series B-1 Convertible Preferred Stock and the Conversion Shares underlying
such shares of Series B-1 Convertible Preferred Stock.  At the time of such
filing, the Company met the requirements of Form S-3 under the Securities
Act.  Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by the Placement Agent, the
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a prospectus supplement relating to the
terms of the Offering and of the Preferred Stock and Conversion Shares and the
plan of distribution thereof and will advise the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, at any given time, including the
exhibits thereto filed at such time, as amended at such time, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the amended or supplemented form of prospectus, in the form in
which it will be filed with the Commission pursuant to Rule 424(b) (including
the Base Prospectus as so amended or supplemented) is hereinafter called the
“Prospectus Supplement.” The Registration Statement at the time it originally
became effective is hereinafter called the “Original Registration
Statement.”  Any reference in this Agreement to the Registration Statement, the
Original Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”), if any, which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be, deemed to
be incorporated therein by reference. All references in this Agreement to
financial statements and schedules and other information that is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  The Company has
not received any notice that the Commission has issued or intends to issue a
stop order suspending the effectiveness of the Registration Statement or the use
of the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Assurances.  The Original Registration Statement, as amended, (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, at the time it became effective,
complied in all material respects with the Securities Act and the Exchange Act
and the applicable Rules and Regulations and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Base Prospectus,
and the Prospectus Supplement, each as of its respective date, comply or will
comply in all material respects with the Securities Act and the Exchange Act and
the applicable Rules and Regulations. Each of the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Incorporated
Documents, if any, when they were filed with the Commission, conformed in all
material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus or Prospectus Supplement, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the Exchange Act and the applicable Rules and Regulations, as applicable, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required.  The Company is
eligible to use free writing prospectuses in connection with the Placement
pursuant to Rules 164 and 433 under the Securities Act.  Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder.  Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Offering Materials.  The Company has delivered, or will as promptly as
practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits), the Base Prospectus, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests.  Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Preferred Stock and Conversion Shares other than the Base
Prospectus, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.
 
(d) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth in the Incorporated Documents.  The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.  If the Company has no subsidiaries, all other references to the
Subsidiaries or any of them in this Agreement shall be disregarded.
 
(e) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Prospectus Supplement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no an action, claim, suit, investigation or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Prospectus Supplement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby and under the Prospectus Supplement have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined below).  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(g) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the transactions contemplated pursuant to the Prospectus
Supplement, the issuance and sale of the Securities and the consummation by it
of the transactions contemplated hereby and thereby to which it is a party do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not have or reasonably be expected to result in a Material Adverse
Effect.
 
(h) Filings, Consents and Approvals.  Except as set forth on Schedule 2(h), the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement and the transactions contemplated pursuant to the Prospectus
Supplement, other than: (i) the filing with the Commission of the Prospectus
Supplement, (ii) any filings contemplated or required by any agreement entered
into between the Company and the Investors (iii) application(s) to the Nasdaq
Capital Market or any successor (the “Trading Market”) for the listing of the
Securities for trading thereon in the time and manner required thereby and (iv)
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
 
5

--------------------------------------------------------------------------------

 
 
(i) Issuance of the Securities; Registration.  Except as set forth on Schedule
2(i), the Securities are duly authorized and, when issued and paid for in
accordance with the Prospectus Supplement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  Except as set forth on Schedule 2(i), the Conversion Shares and
Warrant Shares, when issued in accordance with the terms of the Preferred Stock
or Warrants, as applicable, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to the Prospectus Supplement.
 
(j) Capitalization.  The capitalization of the Company is as set forth in the
Incorporated Documents.  The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s equity incentive
plans, the vesting of restricted stock under the Company’s equity compensation
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of securities of the Company or the Subsidiaries which would entitle
the holder thereof to acquire at any time any Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock (“Common
Stock Equivalents”) outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  Except as set forth on Schedule 2(j),
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement.  Except as set forth in Schedule 2(j), the issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Investors) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. Except as set
forth in Schedule 2(j), all of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
 
6

--------------------------------------------------------------------------------

 
 
(k) SEC Reports; Financial Statements.  Except as set forth on Schedule 2(k),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
together with the Prospectus and the Prospectus Supplement, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(l) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof, (i) there has been no event, occurrence or development that
has had or that would reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
compensation plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by the Prospectus Supplement or disclosed in the
Prospectus Supplement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.
 
(m) Litigation.  Except as described in the Prospectus Supplement, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement and the transactions contemplated pursuant to the Prospectus
Supplement or the Securities or (ii) would, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  Except as described in the Prospectus Supplement, neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
7

--------------------------------------------------------------------------------

 
 
(n) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which would reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(o) Compliance.  Except as described in the Prospectus Supplement, neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or governmental body or (iii) is or has been in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(p) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(q) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
 
8

--------------------------------------------------------------------------------

 
 
(r) Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have would have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement.  Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as would not have a Material Adverse Effect.  To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(s) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(t) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any equity compensation plan of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(u) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of each Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(v) Certain Fees.  Except as set forth in the Prospectus Supplement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement.  The Investors shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Prospectus Supplement.
 
(w) Investment Company. The Company is not or, after giving effect to the
offering and sale of the Securities contemplated hereunder and the application
of the net proceeds from such sale as described in the Prospectus Supplement,
and for so long as any Investor holds any Securities, will not be registered or
required to register as an “investment company” within the meaning of such term
under the Investment Company Act of 1940 as amended, and the rules and
regulations of the Commission thereunder.
 
(x) Registration Rights.  Except as described in the Prospectus Supplement, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
(y) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as described in the
Prospectus Supplement, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.
 
 
10

--------------------------------------------------------------------------------

 
 
(z) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to exempt the Company’s
issuance of the Securities and Investors’ ownership of the Securities from the
provisions of any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Prospectus
Supplement.
 
(aa) Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Prospectus Supplement, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.   The Company understands and
confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Investors regarding the Company,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct in all material respects and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.
 
(bb) No Integrated Offering.  Assuming the accuracy of the Investors’
representations and warranties set forth in any agreement between the Company
and the Investors, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.
 
(cc) Solvency.  Based on the consolidated financial condition of the Company as
of each Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities pursuant to the Purchase Agreement, the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from each Closing Date.  The SEC Reports sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (z) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP.  Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.
 
 
11

--------------------------------------------------------------------------------

 
 
(dd)  Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
(ee) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ff) Accountants.  The Company’s accounting firm is set forth in the
Incorporated Documents.  To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending April 30, 2013.
 
(gg) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(hh) Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(ii) U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.
 
 
12

--------------------------------------------------------------------------------

 
 
(jj) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(kk) Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(ll) Certificates.  Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.
 
(mm) Reliance.  The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.
 
(nn) Forward-Looking Statements.   No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, the Base Prospectus or the
Prospectus Supplement has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.
 
(oo) Statistical or Market-Related Data.  Any statistical, industry-related and
market-related data included or incorporated by reference in the Registration
Statement, the Base Prospectus or the Prospectus Supplement, are based on or
derived from sources that the Company reasonably and in good faith believes to
be reliable and accurate, and such data agree with the sources from which they
are derived.
 
(pp) FINRA Affiliations.  To the Company’s knowledge, there are no affiliations
with any FINRA member firm among the Company’s officers, directors or any five
percent (5%) or greater stockholder of the Company.
 
(qq) Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth in the Purchase Agreement, no registration under the
Securities Act is required for the offer and sale of the Series B-2 Convertible
Preferred Stock, the Warrants and shares of Common Stock issuable upon
conversion of the Series B-2 Convertible Preferred Stock or the exercise of the
Warrants by the Company to the Investors as contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3. Delivery and Payment.  Each Closing shall occur at the offices of the
Placement Agent (or at such other place as shall be agreed upon by the Placement
Agent and the Company).  Subject to the terms and conditions hereof, at each
Closing payment of the purchase price for the Securities sold on such Closing
Date shall be made by Federal Funds wire transfer, against delivery of such
Securities, and such Securities shall be registered in such name or names and
shall be in such denominations, as the Placement Agent may request at least one
business day before the time of purchase (as defined below).
 
Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent.   All actions taken at a
Closing shall be deemed to have occurred simultaneously.
 
Section 4. Covenants and Agreements of the Company.  The Company further
covenants and agrees with the Placement Agent as follows:
 
(a) Registration Statement Matters.  The Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
any Prospectus Supplement or any amended Prospectus Supplement has been filed
and will furnish the Placement Agent with copies thereof.  The Company will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of any Prospectus Supplement
and for so long as the delivery of a prospectus is required in connection with
the Offering.  The Company will advise the Placement Agent, promptly after it
receives notice thereof (i) of any request by the Commission to amend the
Registration Statement or to amend or supplement any Prospectus Supplement or
for additional information, and (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Base Prospectus or any Prospectus Supplement or any
amendment or supplement thereto or any post-effective amendment to the
Registration Statement, of the suspension of the qualification of the Securities
for offering or sale in any jurisdiction, of the institution or threatened
institution of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement or a
Prospectus Supplement or for additional information. The Company shall use its
best efforts to prevent the issuance of any such stop order or prevention or
suspension of such use.  If the Commission shall enter any such stop order or
order or notice of prevention or suspension at any time, the Company will use
its best efforts to obtain the lifting of such order at the earliest possible
moment, or will file a new registration statement and use its best efforts to
have such new registration statement declared effective as soon as practicable. 
Additionally, the Company agrees that it shall comply with the provisions of
Rules 424(b), 430A, 430B and 430C, as applicable, under the Securities Act,
including with respect to the timely filing of documents thereunder, and will
use its reasonable efforts to confirm that any filings made by the Company under
such Rule 424(b) are received in a timely manner by the
Commission.  Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 4(a) shall be effective only during the Prospectus
Delivery Period (defined below).
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Blue Sky Compliance.  The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement.  The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.  The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
(c) Amendments and Supplements to a Prospectus Supplement and Other
Matters.  The Company will comply with the Securities Act and the Exchange Act,
and the rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus Supplement.  If during
the period in which a prospectus is required by law to be delivered in
connection with the distribution of Securities contemplated by the Incorporated
Documents or any Prospectus Supplement (the “Prospectus Delivery Period”), any
event shall occur as a result of which, in the judgment of the Company or in the
opinion of the Placement Agent or counsel for the Placement Agent, it becomes
necessary to amend or supplement the Incorporated Documents or any Prospectus
Supplement in order to make the statements therein, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
if it is necessary at any time to amend or supplement the Incorporated Documents
or any Prospectus Supplement or to file under the Exchange Act any Incorporated
Document to comply with any law, the Company will promptly prepare and file with
the Commission, and furnish at its own expense to the Placement Agent and to
dealers, an appropriate amendment to the Registration Statement or supplement to
the Registration Statement, the Incorporated Documents or any Prospectus
Supplement that is necessary in order to make the statements in the Incorporated
Documents and any Prospectus Supplement as so amended or supplemented, in the
light of the circumstances under which they were made, as the case may be, not
misleading, or so that the Registration Statement, the Incorporated Documents or
any Prospectus Supplement, as so amended or supplemented, will comply with
law.  Before amending the Registration Statement or supplementing the
Incorporated Documents or any Prospectus Supplement in connection with the
Offering, the Company will furnish the Placement Agent with a copy of such
proposed amendment or supplement and will not file any such amendment or
supplement to which the Placement Agent reasonably objects.
 
(d) Copies of any Amendments and Supplements to a Prospectus Supplement.  The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents and any Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents, if any) as the Placement Agent may reasonably request.
 
(e) Free Writing Prospectus.  The Company covenants that it will not, unless it
obtains the prior written consent of the Placement Agent, make any offer
relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act.  In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as a Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.
 
 
15

--------------------------------------------------------------------------------

 
 
(f) Transfer Agent.  The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.
 
(g) Earnings Statement.  As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the last Closing Date, the Company will make generally
available to its security holders and to the Placement Agent an earnings
statement, covering a period of at least 12 consecutive months beginning after
the last Closing Date, that satisfies the provisions of Section 11(a) and Rule
158 under the Securities Act.
 
(h) Periodic Reporting Obligations.  During the Prospectus Delivery Period, the
Company will duly file, on a timely basis, with the Commission and the Trading
Market all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.
 
(i) Additional Documents.  The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate the Offering, all of which will be
in form and substance reasonably acceptable to the Placement Agent and the
Investors.  The Company agrees that the Placement Agent may rely upon, and each
is a third party beneficiary of, the representations and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.
 
(j) No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
(k) Acknowledgment.  The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.
 
Section 5. Conditions of the Obligations of the Placement Agent.  The
obligations of the Placement Agent hereunder shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Company set forth in Section 2 hereof, in each case as of the date hereof and as
of each Closing Date as though then made, to the timely performance by each of
the Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:
 
 
16

--------------------------------------------------------------------------------

 
 
(a) Compliance with Registration Requirements; No Stop Order; No Objection from
the FINRA.  Each Prospectus Supplement (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.
 
(b) Corporate Proceedings.  All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and each Prospectus
Supplement, and, as applicable, the registration, sale and delivery of the
Securities, shall have been completed or resolved in a manner reasonably
satisfactory to the Placement Agent's counsel, and such counsel shall have been
furnished with such papers and information as it may reasonably have requested
to enable such counsel to pass upon the matters referred to in this Section 5.
 
(c) No Material Adverse Effect.  Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent's sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect.
 
(d) Opinion of Counsel for the Company.  The Placement Agent shall have received
on each Closing Date the favorable opinion of legal counsel to the Company,
dated as of such Closing Date, including, without limitation, a negative
assurance letter, addressed to the Placement Agent in form and substance
satisfactory to the Placement Agent.
 
(e) Officers’ Certificate.  The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the Incorporated
Documents, any Prospectus Supplement, any Permitted Free Writing Prospectus and
this Agreement and to the further effect that:
 
(i) To their knowledge, the representations and warranties of the Company in
this Agreement are true and correct in all material respects, as if made on and
as of such Closing Date (except that any such representation or warranty that
addresses matters only as of a particular date shall remain true and correct in
all material respects as of such date), and the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to such Closing Date;
 
(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or any Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Securities Act; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, contained all
material information required to be included therein by the Securities Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and the
Registration Statement and the Incorporated Documents, if any, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and
 
(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Incorporated Documents and any Prospectus
Supplement, there has not been:  (a) any Material Adverse Effect; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.
 
(f) Escrow Agreement.  The Company and the Placement Agent shall have entered
into an escrow agreement with a commercial bank or trust company reasonably
satisfactory to both parties pursuant to which the Investors shall deposit their
subscription funds in an escrow account and the Company and the Placement Agent
shall jointly authorize the disbursement of the funds from the escrow account.
The Company shall pay the reasonable fees of the escrow agent.
 
(g) Stock Exchange Listing.  The Common Stock shall be registered under the
Exchange Act and shall be listed on the principal Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
principal Trading Market, nor shall the Company have received any information,
other than as described in the Prospectus Supplement, suggesting that the
Commission or the principal Trading Market is contemplating terminating such
registration or listing.
 
 
18

--------------------------------------------------------------------------------

 
 
(h) Additional Documents.  On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 6. Payment of Expenses.  The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation:  (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Base Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Company
or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and, if requested by the Placement
Agent, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agent of such qualifications, registrations and exemptions; (vii) if applicable,
the filing fees incident to the review and approval by the FINRA of the
Placement Agent's participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the
Securities on the Trading Market; (ix) all costs and expenses incident to the
travel and accommodation of the Company’s employees on the “roadshow,” if any;
and (x) all other fees, costs and expenses referred to in Part II of the
Registration Statement.
 
Section 7. Indemnification and Contribution.  The Company agrees to indemnify
the Placement Agent in accordance with the provisions of Schedule A hereto,
which is incorporated by reference herein and made a part hereof.
 
Section 8. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities to be sold in the proposed Offering
and any termination of this Agreement.  A successor to a Placement Agent, or to
the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Agreement.
 
Section 9. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Placement Agent to the address set forth above, attn: General Counsel,
Facsimile: 305.572.4220.


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Facsimile: (201) 401-4741
Attention:  Joseph Smith


 
20

--------------------------------------------------------------------------------

 
 
If to the Company:


Oxygen Biotherapeutics, Inc.
ONE Copley Parkway
Suite 490
Morrisville, NC 27560


Facsimile: (919) 855-2133
Attention:  Michael B. Jebsen, CPA


With a copy to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
2300 Wells Fargo Capitol Center
150 Fayetteville Street
Raleigh, NC 27601


Facsimile: (919) 821-6800
Attention:  Margaret Rosenfeld


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 10. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.
 
Section 11. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
Section 12. Governing Law Provisions.  This Agreement shall be deemed to have
been made and delivered in New York City and both this engagement letter and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  Each of the
Placement Agent and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding.  Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities.  If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 13. General Provisions.
 
(a) This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof.  This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit.  Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
 
(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities
 
[The remainder of this page has been intentionally left blank.]
 
 
22

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 

  Very truly yours,           OXYGEN BIOTHERAPEUTICS, INC.,     A Delaware
corporation            
By:
/s/ Michael Jebsen       Name: Michael Jebsen       Title:    Interim Chief
Executive Officer and Chief Financial Officer  

 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 

  LADENBURG THALMANN & CO. INC.          
 
By:
/s/ Nicholas Stergis       Name:  Nicholas Stergis       Title:    Managing
Director  



 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE A – INDEMNIFICATION


The Company hereby agrees to indemnify and hold Ladenburg, its officers,
directors, principals, employees, affiliates, and shareholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively, "Losses") arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement or (ii) any activities or services performed
hereunder by Ladenburg, unless it is finally judicially determined in a court of
competent jurisdiction that such Losses were the primary and direct result of
the intentional misconduct or gross negligence of Ladenburg in performing the
services hereunder or from information supplied in writing by the Ladenburg to
the Company expressly for use in the Prospectus Supplement.


If Ladenburg receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Schedule A, Ladenburg shall, within
thirty (30) days of the receipt of such written notice, give the Company written
notice thereof (a "Claim Notice").  Failure to give such Claim Notice within
such thirty (30) day period shall not constitute a waiver by Ladenburg of its
right to indemnity hereunder with respect to such action, suit or proceeding.
Upon receipt by the Company of a Claim Notice from Ladenburg with respect to any
claim for indemnification which is based upon a claim made by a third party
("Third Party Claim"), the Company may assume the defense of the Third Party
Claim with counsel of its own choosing, as described below.  Ladenburg shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith.  Ladenburg shall have the right to employ its own counsel
in any such action, which shall be at the Company's expense if (i) the Company
and Ladenburg shall have mutually agreed in writing to the retention of such
counsel, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to Ladenburg in
such litigation or proceeding or (iii) the named parties to any such litigation
or proceeding (including any impleaded parties) include the Company and
Ladenburg and representation of the Company and Ladenburg by the same counsel or
experts would, in the reasonable opinion of Ladenburg, be inappropriate due to
actual or potential differing interests between the Company and Ladenburg.  The
Company shall not satisfy or settle any Third Party Claim for which
indemnification has been sought and is available hereunder, without the prior
written consent of Ladenburg, which consent shall not be delayed and which shall
not be required if Ladenburg is granted a release in connection therewith.   The
indemnification provisions hereunder shall survive the termination or expiration
of this Agreement.
 
The Company further agrees, upon demand by Ladenburg, to promptly reimburse
Ladenburg for, or pay, any fees, expenses or disbursements as to which Ladenburg
has been indemnified herein with such reimbursement to be made currently as any
such fees, expenses or disbursements are incurred by Ladenburg. Notwithstanding
the provisions of the aforementioned indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Ladenburg
shall be repaid by Ladenburg in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Ladenburg based solely upon its gross
negligence or intentional misconduct in the performance of its duties hereunder,
and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).


 
24

--------------------------------------------------------------------------------

 
 
If for any reason the foregoing indemnification is unavailable or is
insufficient to hold Ladenburg harmless, the Company agrees to contribute the
amount paid or payable by Ladenburg in such proportion as to reflect not only
the relative benefits received by the Company, on the one hand, and Ladenburg,
on the other hand, but also the relative fault of the Company and Ladenburg as
well as any relevant equitable considerations.  In no event shall Ladenburg
contribute in excess of the fees actually received by it pursuant to the terms
of this Agreement.
 
For purposes of this Agreement, each officer, director, shareholder, and
employee or affiliate of Ladenburg and each person, if any, who controls
Ladenburg (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Ladenburg with respect to
matters of indemnification by the Company hereunder.
 
 
 
 
25

--------------------------------------------------------------------------------